It is not contended here that Senate Bill No. 724, published as Chapter 16843, Laws of 1935, was not duly passed by each house of the Legislature. See State, ex rel. X-Cel Stores, Inc., v. Lee, filed January 14, 1936. The contention is that the bill was not signed by the legislative officers and presented to the Governor within the time required by the Constitution, which provides that:
"All bills * * * so passed shall be signed by the presiding officer of the respective Houses and by the Secretary of the Senate and the Clerk of the House of Representatives." Sec. 17, Art. III, as amended.
"Every bill that may have passed the Legislature shall, before becoming a law, be presented to the Governor" for his approval or disapproval. Sec. 28, Art. III.
The Constitution does not provide that bills passed by the Legislature shall be signed by the legislative officers and presented to the Governor within the limits of sixty days to which a regular session of the Legislature "may extend" under Section 2 of Article III. Nor does the Constitution require the signing of bills passed by the Legislature or the *Page 67 
presentation of such bills to the Governor, to be stated in the legislative journals of proceedings which each House "shall keep" by command of Section 12, Article III.
The terms of office of the members of the Legislature do not expire at the end of the biennial regular sessions of the Legislature which are required to commence "on the first Tuesday after the first Monday in April, A.D. 1887, and on the corresponding day of every second year thereafter," and "may extend to sixty days." Sec. 2, Art. III. The sixtieth day of the 1935 regular session expired at midnight on May 31, 1935. The terms of Senators and members of the House of Representatives expire at the election of their successors in November of the years when general elections are held.
The answers of the ministerial officers of the Legislature, as shown by the statement preceding the main opinion, aver that the bill here considered was signed by the legislative officers and presented to the Governor while the Legislature was in session; and the court holds that such signing and presentation, as done, comply with the commands of Sections 17 and 28 of Article III of the Constitution and do not violate Section 2 of Article III of the Constitution, even though such signing and presentation were done after the expiration of the sixty days limited by Section 2, Article III, for the regular legislative session, when done before the members of the Legislature dispersed after the expiration of the sixty days.
The signing by the legislative officers and the presentation to the Governor of bills that have been duly passed by the Legislature, are not discretionary lawmaking functions, but such signing and presentation are non-discretionary functions that are mandatorily required to be done after the bills shall have been duly passed by both Houses of *Page 68 
the Legislature; and bills may be duly passed up to the expiration of the last minute of the sixtieth day of a regular session of the Legislature; therefore to make effective the express organic commands that "all bills * * * so passed shall be signed by the presiding officer of the respective Houses," etc., and that "every bill that may have passed the Legislature shall, before becoming a law, be presented to the Governor," the necessary intendments of such organic commands are that bills which may be passed by the Legislature towards the end of the sixty day period of a regular session shall be duly signed and presented to the Governor as commanded after the due passage of the bills, even if the passage of the bills was so near the end of the period of a session that such signing of duly passed bills by the legislative officers and the presentation of the signed bills to the Governor could not be done till after the expiration of the last day of the session. Of course the quoted organic commands intend that the prescribed mandatory duties shall be performed under direction of the legislative body within a reasonable time and in due course of appropriate procedure.
Each House is expressly commanded to "determine the rules of its proceedings." Section 6, Article III. This express power is intended to enable the Legislature to effectuate its lawmaking
powers and also to perform the organic commands as to the signing and presentation to the Governor of "every bill that may have passed the Legislature, including bills passed during the last hour of, but before the expiration of, a session, as limited by Section 2 of Article III, even though, because the bills were passed so near the end of the period of the session, the commanded signing and presentation cannot be done until after the expiration of the last day of the session limitations. *Page 69 
In effect the holding in this case is that at and after the hour of midnight on the sixtieth day of a regular session of the Legislature, the Constitution, in providing that a regular session "may extend to sixty days," necessarily forbids anylawmaking function to be performed by the Legislature after the end of the sixtieth day, unless an extra session is duly called. But members of the Legislature and the legislative officers may, at and after the hour of twelve o'clock P.M. of such sixtieth day, proceed in due course to have all bills and resolutions "that may have passed the Legislature" before the expiration of the sixtieth day of the session, and when such duly passed bills have not been signed by the legislative officers and presented to the Governor before the end of the sixtieth day of the regular session, duly signed by the legislative officers and presented to the Governor before the members disperse from their duties. Such signing and presentation, though commanded by the Constitution, are not lawmaking functions, but are the prescribed method of authenticating the identity of the matter contained in the enrolled bills presented to the Governor as being the same as the engrossed bills that "passed the Legislature." The enrolled bills signed by the legislative officers and signed by the Governor, as well as the engrossed bills that "passed the Legislature" are filed and kept in the office of the Secretary of State. Section 98 (82), 116 (94) C.G.L. Bills duly presented to the Governor may be acted on by him after the final adjournment of the Legislature within the limitations prescribed by Section 28, Article III, Constitution.
TERRELL, BUFORD and DAVIS, J.J., concur.